              IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION
____________________________________
                                      )
UNITED STATES OF AMERICA,             )
THE STATES OF CALIFORNIA,             )
COLORADO, FLORIDA, GEORGIA,           )
HAWAII, INDIANA, MICHIGAN,            )
NEVADA, NEW MEXICO, NORTH             )
CAROLINA, RHODE ISLAND,               )
TENNESSEE, TEXAS, WASHINGTON, )
THE COMMONWEALTH OF                   )
MASSACHUSETTS, and THE                )
COMMONWEALTH OF VIRGINIA ex rel. )
ROBIN KNIGHT and SHARI HAGEN,         )
                                      )
                Plaintiffs-Relators,  )    Civil Action No. 3:19-cv-00428
                                      )    JUDGE CAMPBELL
                                      )
                v.                    )
                                      )    JURY TRIAL DEMANDED
LIFE CARE CENTERS OF AMERICA,         )
INC., AFFILIATED ENTITIES OF          )
LIFE CARE CENTERS OF AMERICA,         )
INC. TO BE NAMED, OMNICARE, INC., )
AFFILIATED ENTITIES OF OMNICARE, )
INC. TO BE NAMED, and FORREST         )
PRESTION,                             )    FILED IN CAMERA
                                      )    AND UNDER SEAL
                                      )
                Defendants.           )
                                      )

                   RELATORS’ NOTICE OF DISMISSAL

      Pursuant to Rule 41(a)(1)(A)(i), Relators hereby submit this Notice of

Dismissal and dismiss all claims in this action. Pursuant to the False Claims Act’s



   Case 3:19-cv-00428 Document 21 Filed 04/24/20 Page 1 of 3 PageID #: 173
requirement of consent by the United States to any dismissal, Relators understands

that the United States will file its consent to this dismissal.


      Respectfully submitted this 24th day of April, 2020,

     /s/ Patrick Barrett                         /s/ Michael A. Sullivan
     Patrick Barrett (BPR #020394)               Michael A. Sullivan
     Barrett Law Office, PLLC                    Georgia Bar No. 691431
     4205 Hillsboro Pike                         Emma R. Cecil
     Suite 303                                   Georgia Bar No. 076181
     Nashville, TN 37215                         Finch McCranie, LLP
     (615) 463-4000                              225 Peachtree St., NE
     pbarrett@barrettlawofficetn.com             Suite 1700
                                                 Atlanta, GA 30303
                                                 (404) 658-9070
                                                 msullivan@finchmccranie.com
                                                 ececil@finchmccranie.com




                                            2

   Case 3:19-cv-00428 Document 21 Filed 04/24/20 Page 2 of 3 PageID #: 174
                            CERTIFICATE OF SERVICE

      I hereby certify that on this day a true and correct copy of the foregoing was

filed electronically using the Court’s CM/ECF filing system. Notice of this filing

was either via the Court’s CM/ECF system, email, or first-class mail postage

prepaid to:

                        Attorney for the United States
                                 Kaitlin Hazard
                             Assistant U.S. Attorney
                        U.S. Attorney’s Office, M.D. TN.
                              110 Ninth Ave. South
                                   Suite A-961
                              Nashville, TN 37203
                           Kaitlin.hazard@usdoj.gov

      This 24th day of April, 2020.

                                             /s/ Michael A. Sullivan
                                             Michael A. Sullivan




   Case 3:19-cv-00428 Document 21 Filed 04/24/20 Page 3 of 3 PageID #: 175
